Saxe, J.,
dissents in a memorandum as follows: I would affirm the dismissal of the action. The one year and 90 day Statute of Limitations applicable to this malpractice action (General Municipal Law § 50-i; McKinney’s Uncons Laws of NY § 7401 [2] [New York City Health and Hospitals Corporation Act § 20 (2); L 1969, ch 1016, § 1, as amended]) expired before plaintiffs took the steps necessary to successfully commence the action. Moreover, jurisdiction was not properly obtained over defendant.
It is undisputed that just before expiration of the Statute of Limitations, plaintiffs (1) served defendant with the summons and complaint containing plaintiffs’ claims of medical malpractice, without benefit of purchasing and noting thereon an index number for that action, and (2) included that same summons and complaint as exhibits in plaintiffs’ special proceeding for *406leave to file late notice of claim. However, “service of process without first paying the filing fee and. filing the initiatory papers is a nullity” (Matter of Gershel v Porr, 89 NY2d 327, 330). And, although an index number was purchased for the special proceeding, and the summons and the complaint were placed (as exhibits) in that court file and served upon respondent, such actions did not constitute the type of filing and service of initiatory papers necessary to commence the malpractice action in accordance with CPLR 304 and 306-a. A claim asserted in the complaint is deemed interposed for Statute of Limitations purposes when the summons and complaint is filed (CPLR 203 [c] [1]; see, Matter of Vetrone v Mackin, 216 AD2d 839, 841). The only matter commenced by plaintiffs’ actions was the special proceeding.
Plaintiffs’ application for leave to file late notice of claim tolled the running of the Statute of Limitations until service of the order deciding the petition (see, Barchet v New York City Tr. Auth., 20 NY2d 1; Giblin v Nassau County Med. Ctr., 61 NY2d 67). However, since the petition had been served on the last day of the one year and 90 day period, no additional days remained thereafter in which to commence the contemplated action. Even assuming that operation of General Municipal Law § 50-i entitled plaintiffs to have an additional 30-day period grafted onto the limitations period (so that plaintiff can make the showing required by that subdivision [1] of statute that “at least thirty days have elapsed since the service of such notice [of claim]”) (but see, Joiner v City of New York, 26 AD2d 840), plaintiffs did not properly commence their medical malpractice action within that additional 30-day period in any case.
Unlike other time periods contained in the CPLR, the broad discretion courts generally are afforded (see, CPLR 2004) does not apply to Statutes of Limitation. “No court shall extend the time limited by law for the commencement of an action” (CPLR 201). Therefore, although limitations periods may be altered by statutory tolls and extensions, “the statute of limitations is not subject to a discretionary judicial extension of time no matter how good the reasons for delay may be” (Siegel, NY Prac § 33, at 38 [2d ed]).
No existing statutory toll or case law extension of time conceivably authorizes the commencement of this medical malpractice action after October 13, 1993. Yet, no index number was purchased for this summons and complaint, nor were they filed as dictated by CPLR 306-a, until December 13, 1993. Thus, until that point the malpractice action was not properly commenced (see, Venditti v Town of Alden, 239 AD2d 910).
*407The expiration of the Statute of Limitations prior to plaintiffs’ purchase of an index number and proper filing of the summons and complaint distinguishes this matter from Poley Paving Corp. v United Cerebral Palsy Assn. (241 AD2d 847).
Reliance upon Ruiz v New York City Hous. Auth. (216 AD2d 258) is misplaced. There, the defendant’s challenge to the plenary action was not on grounds that it was time-barred by the applicable Statute of Limitations, but rather was based upon the plaintiff’s failure to serve and file the summons and complaint bearing the new index number within the 120-day time frame dictated by the statutory deadline of CPLR 306-a and 306-b. This distinction is critical because the broad discretion for the application of CPLR deadlines generally (CPLR 2004) does not apply to limitations periods (CPLR 201).
Furthermore, jurisdiction over defendant in this malpractice action was not obtained by the steps taken by plaintiff: the summons served on defendant had neither an index number nor file stamp as required by CPLR 305 (a). Jurisdiction obtained over defendant in a related, but separate, special proceeding does not support the assertion of jurisdiction over defendant in the malpractice action.